          Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

TAMARA EWING, KOSMOE
MALCOM, and KWANZA GARDNER,
individually and on behalf of all others
similarly situated,

         Plaintiffs,
                                                 CIVIL ACTION
    v.                                           FILE NO.:

GEICO INDEMNITY COMPANY,
GOVERNMENT EMPLOYEES
INSURANCE COMPANY, and GEICO
GENERAL INSURANCE COMPANY,
Maryland corporations,

         Defendants.

                         CLASS ACTION COMPLAINT

         Plaintiffs, Tamara Ewing (“Ewing”), Kosmoe Malcom (“Malcom”), and

Kwanza Gardner (“Gardner”) (collectively “Plaintiffs”), on behalf of themselves and

all other similarly situated, file this class action complaint against GEICO Indemnity

Company (“GEICO Indemnity”), Government Employees Insurance Company

(“Government Employees), and GEICO General Insurance Company (“GEICO

General”) (collectively “GEICO” or “Defendants”), and in support thereof state the

following:




                                            1
           Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 2 of 24




                              NATURE OF THE CASE

      1.       This is a Georgia class action lawsuit by Plaintiffs, individually, and on

behalf of a putative class of persons, who were insureds under GEICO private

passenger auto (“PPA”) insurance policies, who submitted covered first-party total

loss auto claims, and who were not paid the full taxes and fees due under the policies.

      2.       The GEICO PPA insurance policies (the “Policies”) insuring Plaintiffs

and all putative class members (“Class Members”) have identical material language

relating to coverage provided for first-party total loss claims. The materially

identical language covering Plaintiff and each Class Member is in the “form” policy

attached hereto as Exhibit A.

      3.       The Policies require payment on total losses of “actual cash value,”

which is defined by the Policies as “the replacement cost of the auto or property less

depreciation or betterment.” See Exhibit A at 8 (Policy Form) (original emphasis

omitted). Plaintiffs bring claims for breach of contract and declaratory relief because

GEICO failed to pay Plaintiffs and Class Members the mandatory replacement costs

on their total loss claims.

      4.       Georgia law expressly requires insurers to pay applicable taxes and fees

in the replacement of total loss vehicles. Ga. Comp. R. & Regs. R. 120-2-52-.06,

Total Loss Vehicle Claims (insurer shall include in total loss coverage payments “all




                                              2
              Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 3 of 24




applicable taxes, license fees and other fees incident to the transfer of ownership of

a comparable automobile”).

         5.       These mandatory replacement costs due upon the replacement of any

total loss vehicle, and therefore due under the Policies, include the Georgia title ad

valorem tax (“TAVT”) (which replaced Georgia’s mandatory auto sales tax in 2013),

a minimum title transfer fee of $18.00, and a minimum license plate transfer fee of

$5.00.

         6.       GEICO breached the Policies and Georgia law by failing to pay the

mandatory replacement costs of TAVT, title transfer fees, and/or license plate

transfer fees on first-party covered total loss claims.

                                      THE PARTIES

         7.       Plaintiff Ewing is and was domiciled in Fulton County, Georgia, and

was a Georgia citizen at all times relevant to this lawsuit.

         8.       Plaintiff Malcom is and was domiciled in Rockdale County, Georgia,

and was a Georgia citizen at all times relevant to this lawsuit.

         9.       Plaintiff Gardner is and was domiciled in Chatham County, Georgia,

and was a Georgia citizen at all times relevant to this lawsuit.

         10.      GEICO Indemnity at all relevant times is and was a foreign corporation

located in, incorporated in, and with its principal place of business in Maryland.

GEICO Indemnity transacts business in Georgia and has its total loss salvage



                                               3
         Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 4 of 24




department, total loss claims handling, and maintains much of the documents and

data relevant to this case in this district and division.

      11.    Government Employees at all relevant times is and was a foreign

corporation located in, incorporated in, and with its principal place of business in

Maryland. Government Employees transacts business in Georgia and has its total

loss salvage department, total loss claims handling, and maintains much of the

documents and data relevant to this case in this district and division.

      12.    GEICO General at all relevant times is and was a foreign corporation

located in, incorporated in, and with its principal place of business in Maryland.

GEICO General transacts business in Georgia and has its total loss salvage

department, total loss claims handling, and maintains much of the documents and

data relevant to this case in this district and division.

                           JURISDICTION AND VENUE

      13.    This Court has jurisdiction over this action under 28 U.S.C. §

1332(d)(2) because (a) Plaintiffs are members of the putative class, which consists

of at least 100 members; (b) Plaintiffs are Georgia citizens; (c) Defendants are

Maryland citizens; and (d) the amount in controversy exceeds the sum of $5 million

exclusive of interest and costs. This Court has supplemental jurisdiction, pursuant

to 28 U.S.C. § 1367, over claims for expenses of litigation made pursuant to

O.C.G.A. § 13-6-11.



                                              4
         Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 5 of 24




        14.     Venue is proper in this Court because Defendants are subject to

personal jurisdiction in this district and division, and a substantial portion of the acts

and course of conduct giving rise to the claims alleged occurred within the district

and division.

                              STATEMENT OF FACTS

        15.     GEICO’s Policies covered each Plaintiff and Class Member based on

standardized policy language with identical material terms for collision and

comprehensive coverage on first-party total loss physical damage claims. These

terms are set forth in the “form” policy attached hereto as Exhibit A.

   I.         GEICO Indemnity Breached Its Policy with Plaintiff Ewing By Failing
              to Pay Replacement Costs on Her Total Loss Claim.

        16.     Plaintiff Ewing entered a Georgia PPA policy agreement to be insured

by GEICO Indemnity under terms contained in the “form” policy attached as

Exhibit A.

        17.     The Policy provided physical damage coverage for Plaintiff Ewing’s

2013 Cadillac ATS Luxury RWD, VIN 1G6AB5R36D0143777 (“Ewing Vehicle”).

        18.     On or about May 1, 2017, Plaintiff Ewing was involved in an auto

collision while operating the Ewing Vehicle. Plaintiff Ewing filed a claim with

GEICO Indemnity for the Ewing Vehicle’s physical damage caused by the collision,

claim number 047911412-0101-101.




                                              5
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 6 of 24




      19.    GEICO Indemnity determined that the Ewing Vehicle was a total loss

and that the claim was a covered claim.

      20.    GEICO Indemnity, through its vehicle valuation provider CCC

Information Services, Inc., determined the Ewing Vehicle had a base value of

$17,841.00. See Exhibit B at 2 (Ewing Market Valuation Report).

      21.    GEICO Indemnity subtracted the deductible of $2,500.00 and added

$18.00 for state and regulatory fees but did not include any amount for license plate

transfer fees or TAVT. GEICO Indemnity made a final payment of $15,359.00 to

Plaintiff Ewing. See Exhibit C (Ewing Settlement Explanation).

      22.    The TAVT owed on Plaintiff Ewing’s claim was $1,248.87 because the

applicable TAVT was 7% and the value of the Ewing Vehicle at the time of the loss

was $17,841.00. The license plate transfer fee owed on Plaintiff Ewing’s claim was

$5.00 because Georgia mandates a minimum license plate transfer fee of $5.00.

      23.    GEICO Indemnity breached the Policy by failing to pay the mandatory

replacement costs including the TAVT and license plate transfer fee, which were

reasonably likely to be incurred on the replacement of the total loss vehicle.

      24.    Plaintiff Ewing was damaged by GEICO Indemnity’s breach.




                                            6
          Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 7 of 24




   II.         Government Employees Breached Its Policy with Plaintiff Malcom By
               Failing to Pay Replacement Costs on His Total Loss Claim.

         25.     Plaintiff Malcom entered a Georgia PPA policy agreement to be insured

by Government Employees under terms contained in the policy form attached as

Exhibit A.

         26.     The Policy provided physical damage coverage for Plaintiff Malcom’s

2015 Nissan Versa S Automatic, VIN 3N1CN7AP3FL806335 (“Malcom Vehicle”).

         27.     On or about March 19, 2019, Plaintiff Malcom was involved in an auto

collision while operating the Malcom Vehicle. Plaintiff Malcom filed a claim with

Government Employees for the Malcom Vehicle’s physical damage caused by the

collision, claim number 0109940530101275-01.

         28.     Government Employees determined that the Malcom Vehicle was a

total loss and that the claim was a covered claim.

         29.     Government Employees, through its vehicle valuation provider CCC

Information Services, Inc., determined the Malcom Vehicle had an adjusted base

value of $5,525.00, and made a “pre-loss deduction” of $433.00, for a vehicle value

of $5,092.00. See Exhibit D (Total Loss Settlement Explanation).

         30.     Government Employees subtracted the deductible of $500.00 and

added $385.00 for TAVT and $18.00 for a title transfer fee but did not include any

amount license plate transfer fees. Government Employees made a final payment of

$4,995.00 to Plaintiff Malcom. See Id.


                                              7
          Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 8 of 24




      31.     The license plate transfer fee owed on Malcolm’s claim was $5.00

because Georgia mandates a minimum license plate transfer fee of $5.00.

      32.     Government Employees breached the Policy by failing to pay all

mandatory replacement costs including the license plate transfer fee, which were

reasonably likely to be incurred on the replacement of the total loss vehicle.

      33.     Plaintiff Malcom was injured by Government Employees’ breach.

   III.     GEICO General Breached Its Policy with Plaintiff Gardner By Failing
            to Pay Replacement Costs on His Total Loss Claim.

      34.     Plaintiff Gardner entered a Georgia PPA policy agreement to be insured

by GEICO General under terms contained in the policy form attached as Exhibit A.

      35.     The Policy provided physical damage coverage for Plaintiff Gardner’s

2011 Chevy Cruze LS, VIN 1G1PD5SH5B7207585 (“Gardner Vehicle”).

      36.     On or about November 20, 2018, Plaintiff Gardner was involved in an

auto collision while operating the Gardner Vehicle. Plaintiff Gardner filed a claim

with GEICO General for the Gardner Vehicle’s physical damage caused by the

collision, claim number 058958558-0101-037.

      37.     GEICO General determined that the Gardner Vehicle was a total loss

and that the claim was a covered claim.

      38.     GEICO General, through its vehicle valuation provider CCC

Information Services, Inc., determined the Gardner Vehicle had an adjusted base

value of $4,861.00. See Exhibit E at 2 (Gardner Market Valuation Report).


                                            8
         Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 9 of 24




      39.     GEICO General subtracted the deductible of $500.00, added $340.27

for TAVT, and added $18.00 for state and regulatory fees but did not include any

amount for license plate transfer fees. GEICO General made a final payment of

$4,719.27 to Plaintiff Gardner. See Exhibit F (Gardner Settlement Explanation).

      40.     The license plate transfer fee owed on Plaintiff Gardner’s claim was

$5.00 because Georgia mandates a minimum license plate transfer fee of $5.00.

      41.     GEICO General breached the Policy by failing to pay all mandatory

replacement costs including the license plate transfer fee, which were reasonably

likely to be incurred on the replacement of the total loss vehicle.

      42.     Plaintiff Gardner was injured by GEICO General’s breach.

      43.     All Plaintiffs satisfied all terms of the Policies and all conditions

precedent, such that their insurance policies were in effect and operational at the

time of the accident, and such that their total loss claims were deemed covered claims

by GEICO.

   IV.      GEICO Breached Its Policies with All Class Members by Failing to
            Pay The Mandatory Replacement Costs On Their Total Loss Claims.

      44.     Each Class Member was insured by GEICO for total losses under the

same material terms as the Policies insuring Plaintiffs.

      45.     Like Plaintiffs, each Class Member submitted a claim to GEICO during

the class period, which GEICO determined was a covered total loss.

      46.     GEICO breached its insurance policy with each Class Member by


                                            9
          Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 10 of 24




failing to pay all mandatory replacements costs on the Class Member’s total loss

claim.

         47.     All Class Members satisfied all terms of the Policies and all conditions

precedent, such that their insurance policies were in effect and operational at the

time of the accident, and their total loss claims were deemed covered claims by

GEICO.

   V.          The Policies Required GEICO To Pay Actual Cash Value, Including
               Mandatory Replacement Costs TAVT, Title Transfer Fees, And
               License Plate Transfer Fees on All Total Loss Claims.

         48.     The Policies required GEICO to pay “actual cash value” (“ACV”) on

first-party total loss claims.

         49.     The Policies define ACV as “the replacement cost of the auto or

property less depreciation or betterment.” See Exhibit A at 8.

         50.     The Policies do not exclude from coverage the mandatory TAVT, title

transfer fees, and/or license plate transfer fees.

         51.     The Policies provide as follows relating to PPA physical damage

collision coverage:

                 We will pay for collision loss to the owned or non-owned
                 auto for the amount of each loss less the applicable
                 deductible.

Id. at 9. (emphasis in original).




                                              10
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 11 of 24




       52.   The Policies provide as follows relating to PPA physical damage

comprehensive coverage:

             We will pay for each loss less the applicable deductible
             caused other than by collision to the owned or non-owned
             auto.

Id. (emphasis in original).

       53.   In the same section, under a provision entitled “LIMIT OF

LIABILITY,” the Policies state, in pertinent part:

             The limit of our liability for loss:

                1. Is the actual cash value of the property at the time
                of the loss;
                                         …

                Actual cash value of property will be determined at the
                time of the loss and will include an adjustment for
                depreciation/betterment and for the physical condition
                of the property.

Id. at 10. (emphasis original).

       54.   The Policies incorporate the mandates of Georgia law:

              TERMS OF POLICY CONFORMED TO STATUTES

              Any terms of this policy in conflict with the statutes of
              Georgia are amended to conform to those statutes.

Id. at 17.

       55.   The Policies impose no condition that an insured replace a total loss

vehicle in order to receive full coverage under the Policies.



                                            11
         Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 12 of 24




      56.      The Policies contain no provision setting out a difference in coverage

based on whether a total loss vehicle is leased, owned, or financed.

      57.      The Policies contain no provision setting out a difference in coverage

based on whether a total loss vehicle is actually replaced after the total loss.

   VI.      Georgia Law Required GEICO to Pay TAVT, Title Transfer Fees, and
            License Plate Transfer Fees Under the Policies.

      58.      Georgia State Rules and Regulations, Rule 120-2-52-.06, Total Loss

Vehicle Claims, is promulgated by the Georgia Commissioner of Insurance pursuant

to the authority set forth in O.C.G.A. §§ 33-2-9 and 33-34-8. Rule 120-2-52-.06

requires that when insurers pay for total losses in money (rather than actually

providing a replacement vehicle), the insurers must include in such payments “all

applicable taxes, license fees and other fees incident to the transfer of ownership of

a comparable automobile. The amount payable on taxes, license fees, and transfer

fees shall be limited to the amount that would have been paid on the totaled, insured

vehicle at the time of settlement.”

      59.      This requirement set out in paragraph 58 is expressly incorporated into

the terms of the Policies. Exhibit A at 17 (incorporating all Georgia statutory

provisions).

      60.      TAVT, title transfer fees, and license plate transfer fees are taxes and

fees incident to transfer of ownership and should have been paid by GEICO under

the Policies and Georgia law.


                                            12
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 13 of 24




   VII. TAVT, Title Transfer Fees, and License Plate Transfer Fees are Fees
        Incident to the Transfer of Ownership and Mandated by Georgia Law.

       61.    Throughout the class period, Georgia law imposed a mandatory TAVT

of between 6.75 and 7.00 percent based on the fair market value of the vehicle on

any purchase, transfer, or lease of a private passenger vehicle. O.C.G.A. § 48-5C-

1(b)(1)(A).

       62.    Throughout the class period, Georgia prohibited the purchase, transfer,

or lease of a vehicle without the transfer of title, and the payment of a minimum

$18.00 title transfer fee. O.C.G.A. § 40-3-32(b); O.C.G.A. § 40-3-38(c).

       63.    Throughout the class period, Georgia prohibited the purchase, transfer,

or lease of a private passenger vehicle without proper registration, and the payment

of a minimum $5.00 license plate transfer fee. O.C.G.A. § 40-2-20(a)(1)(A);

O.C.G.A. § 40-2-42(b).

   VIII. Plaintiffs and Class Members Pray for Expenses of Litigation
         Pursuant to O.C.G.A. § 13-6-11.

       64.    The Policies and Georgia law clearly require that GEICO pay TAVT,

title transfer fees, and license plate transfer fees on first-party total loss claims.

       65.    GEICO has acted in bad faith, has been stubbornly litigious, and has

caused Plaintiffs and Class Members unnecessary trouble and expense by GEICO’s

failure to comply with the clear requirements of the Policies and Georgia law.




                                              13
          Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 14 of 24




      66.     There is no legal justification for GEICO’s conduct in failing to pay

TAVT, title transfer fees, and license plate fees on Georgia first-party total loss

claims.

      67.     Plaintiffs and Class Members are entitled to expenses of litigation,

including all attorneys’ fees and costs pursuant to O.C.G.A. § 13-6-11.

                        CLASS ACTION ALLEGATIONS

      68.     Plaintiffs bring this lawsuit as a class action seeking representation of a

class pursuant to Fed. R. Civ. P. 23(a), 23(b)(2), and 23(b)(3).

      69.     Plaintiffs assert claims for breach of contract on behalf of a class

(hereafter the “Class”) defined as follows:

              All insureds, under any Georgia policy issued by GEICO
              with the same material policy language covering a private
              passenger auto for physical damage who submitted a
              covered first-party physical damage claim, whose claim
              was adjusted as a total loss, and who received a total loss
              payment from GEICO that did not include TAVT, title
              transfer fees, and/or license plate transfer fees, during the
              time period six years before the filing of this lawsuit
              through the date of a class certification order.

      70.     Excluded from the Class are all officers and employees of GEICO and

its affiliates, parents, and subsidiaries; all persons who make a timely election to be

excluded from the Class; government entities; and the judges to whom this case is

assigned and their immediate family and court staff.




                                              14
       Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 15 of 24




                                  Fed. R. Civ. P. 23(a).

      71.      Numerosity. Class members are believed to exceed 10,000 for each

GEICO Defendant and are so numerous and geographically dispersed throughout

Georgia that separate joinder of each is impracticable.

      72.      Ascertainability. The Class Members are ascertainable and readily

identifiable from GEICO’s information and data.

      73.      Commonality. Common questions of law and fact predominate, which

are susceptible to common answers:

      a. Whether the Policies require GEICO to pay TAVT on first-party total loss

            claims;

      b. Whether the Policies require GEICO to pay title transfer fees on first-party

            total loss claims;

      c. Whether the Policies require GEICO to pay license plate transfer fees on

            first-party total loss claims; and

      d. Whether GEICO breached the Policies by failing to pay TAVT, title

            transfer fees, and/or license plate transfer fees without precondition.

      74.      Typicality. Plaintiffs’ claims and defenses are typical of the claims of

all Class Members. GEICO injured Plaintiffs and Class Members through uniform

misconduct and Plaintiffs’ legal claims arise from the same core practices—

GEICO’s failure to pay full ACV, including TAVT, title transfer fees, and/or license



                                                 15
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 16 of 24




plate transfer fees, on first-party total loss claims under PPA Georgia physical

damage policies with the same material total loss coverage provisions. Plaintiffs

suffered the same harm as all Class Members: damages for unpaid TAVT, title

transfer fees, and license plate transfer fees under the Policies.

      75.    Adequacy. Plaintiffs are adequate class representatives because their

interests do not conflict with Class Members’ interests, and they will fairly and

adequately protect these interests. Plaintiffs’ counsel are experienced in litigating

consumer class actions and complex litigation. Plaintiffs’ counsel have specific

experience successfully litigating similar disputes as class counsel.

                              Fed. R. Civ. P. 23(b)(2).

      76.    Plaintiffs’ claims are maintainable on behalf of the Class pursuant to

Fed. R. Civ. P. 23(b)(2).

      77.    GEICO acted and refused to act on grounds that apply generally to all

Class Members, thereby making final injunctive relief appropriate with respect to

the Class as a whole. GEICO created and implemented a uniform claims handling

practice based on uniform policy language that is applicable to all Class Members.

The Policies require GEICO to pay the full ACV, including the TAVT, a minimum

title transfer fee of $18.00, and a minimum license plate transfer fee of $5.00 due on

the replacement of all total loss vehicles. The failure of GEICO to pay these amounts

in breach of the Policies applies generally to all Class Members and is ongoing,



                                            16
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 17 of 24




likely to be repeated. GEICO’s breach of the Policies applies generally to the Class,

so that declaratory relief is appropriate respecting the Class as a whole.

                              Fed. R. Civ. P. 23(b)(3).

      78.    Plaintiffs’ claims are maintainable on behalf of the Class pursuant to

Fed. R. Civ. P. 3(b)(3).

      79.    Questions of law and fact, including the common questions identified

above, predominate over any questions only affecting individual Class Members.

      80.    A class action is superior to all other available methods of fairly and

efficiently adjudicating this dispute. Class Members’ individual damages, while

meaningful, are too small to prosecute individually. Given the relatively small

damages individually suffered, individual Class Members appear to have little

interest in controlling the prosecution of this matter in separate actions. Thousands

of individual lawsuits seeking relatively small recoveries based on the same legal

theories would burden the court system. A class action presents far fewer

management difficulties and provides the benefits of a single adjudication,

economies of scale, and comprehensive supervision by a single court. Plaintiffs’

counsel are unaware of likely difficulties in managing this class action.

      81.    It is desirable to concentrate the litigation of these claims in this forum

because the class action involves Georgia claims under Georgia law, the great

majority of Class Members reside in Georgia, many Class Members reside in this



                                            17
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 18 of 24




district and division, and substantial evidence relating to this class action is located

in this district and division.

       82.    Plaintiffs are unaware of other pending litigation on behalf of Class

Members involving these Georgia claims against GEICO.

                                  COUNT I
                             BREACH OF CONTRACT

       83.    The allegations in Paragraphs 1 through 82 are hereby incorporated by

reference.

       84.    Plaintiffs and all Class Members were covered insureds under Policies

with GEICO and complied with all Policy terms relating to their total loss claims.

       85.    Each Plaintiff and Class Member made a claim under their Policy that

GEICO determined to be a first-party total loss covered claim.

       86.    The Policies and Georgia law required that GEICO pay Plaintiffs and

all Class Members mandatory replacement costs which were reasonably likely to be

incurred on the replacement of their total loss vehicles. Such costs include full

TAVT, title transfer fees, and license plate transfer fees on total losses because such

taxes and fees are mandatory replacement costs for total loss insured vehicles.

       87.    GEICO failed to pay Plaintiffs and all Class Members all of TAVT, title

transfer fees, and/or license plate transfer fees under the Policies on their first-party

total loss claims.




                                            18
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 19 of 24




       88.       GEICO’s failure to provide coverage, and to pay Plaintiffs and Class

Members TAVT, title transfer fees, and/or license plate transfer fees breached

GEICO’s Policies.

       89.       As a result of GEICO’s breaches, Plaintiffs and Class Members have

suffered damages and are entitled, under their Policies, to sums representing all

unpaid TAVT, title transfer fees, and license plate transfer fees, as well as

prejudgment and post judgment interest, attorneys’ fees, and all costs and expenses

of litigation.

       90.       Plaintiffs and the Class Members are entitled to an award of attorneys’

fees and costs under Georgia law and all contractual and statutory provisions

allowing for recovery of attorneys’ fees.

                               COUNT II
                  DECLARATORY JUDGMENT (28 U.S.C. § 2201)

       91.       The allegations in Paragraphs 1 through 90 are hereby incorporated by

reference.

       92.       Plaintiffs and all Class Members were covered insureds under Policies

with GEICO and complied with all Policy terms relating to their total loss claims.

       93.       Each Plaintiff and Class Member made a claim under their Policy that

GEICO determined to be a first-party total loss covered claim.

       94.       The Policies and Georgia law required that GEICO pay Plaintiffs and

all Class Members full TAVT, title transfer fees, and license plate transfer fees on


                                              19
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 20 of 24




their total losses because such taxes and fees are mandatory replacement costs for

total loss insured vehicles.

       95.       GEICO failed to pay Plaintiffs and all Class Members all of TAVT, title

transfer fees, and/or license plate transfer fees under the Policies on their first-party

total loss claims.

       96.       GEICO’s failure to provide coverage, and to pay Plaintiffs and Class

Members TAVT, title transfer fees, and/or license plate transfer fees breached

GEICO’s Policies.

       97.       As a result of GEICO’s breaches, Plaintiffs and Class Members have

suffered damages and are entitled, under their Policies, to sums representing all

unpaid TAVT, title transfer fees, and license plate transfer fees, as well as

prejudgment and post judgment interest, attorneys’ fees, and all costs and expenses

of litigation.

       98.       Plaintiffs’ and Class Members’ injuries are likely to be redressed by

favorable disposition of this lawsuit. Plaintiffs and Class Members have suffered

actual injury resulting from GEICO’s conduct resulting from GEICO’s failure to

pay.

       99.       There is a substantial, continuing controversy between Plaintiffs and

Class Members, and GEICO. The injuries and damages suffered by Plaintiffs and




                                              20
          Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 21 of 24




Class Members are real and there is a reasonable expectation that the injuries will

continue and be repeated.

      100. The Court should declare that the GEICO Georgia PPA Policies

required and continue to require GEICO to pay full ACV, including TAVT, title

transfer fees, and license plate transfer fees on first-party total loss claims.

                              COUNT III
               EXPENSES OF LITIGATION (O.C.G.A. § 13-6-11)

      101. The allegations in Paragraphs 1 through 100 are hereby incorporated by

reference.

      102. GEICO has acted in bad faith, been stubbornly litigious, and caused

Plaintiffs and Class Members unnecessary trouble and expense by the failure to

comply with the clear requirements of the Policies and Georgia law.

      103. There is no legal justification for GEICO’s conduct in failing to pay

TAVT, title transfer fees, and license plate fees on Georgia first-party total loss

claims.

      104. Plaintiffs and Class Members are entitled to, and expressly pray for,

expenses of litigation, including all attorneys’ fees and costs pursuant to O.C.G.A. §

13-6-11.




                                             21
        Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 22 of 24




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of the Class, demand a

trial by jury on all triable issues and seek judgment as follows:

      a)     For an order certifying this action as a class action on behalf of the

             Class, with Plaintiffs as class representatives;

      b)     For an award of compensatory damages in amounts owed under the

             Policies and Georgia law;

      c)     For all other damages according to proof;

      d)     For a declaratory judgment that the GEICO Georgia PPA Policies

             required and continue to require GEICO to pay full ACV, including

             TAVT, title transfer fees, and license plate transfer fees on first-party

             total loss claims;

      e)     For an award of attorneys’ fees and expenses pursuant to O.C.G.A. §

             13-6-11 and other applicable law;

      f)     For costs of suit incurred herein;

      g)     For prejudgment and post judgment interests on any amounts awarded;

             and

      h)     For such other relief as this Court deems just and proper.

                                   JURY DEMAND

      Plaintiffs hereby demand a trial by jury as to all issues so triable.



                                            22
    Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 23 of 24




This 29th day of April 2020,



                               /s/ Christopher B. Hall
                               Christopher B. Hall
                               Georgia Bar No. 318380
                               Lead Counsel
                               Andrew Lampros
                               Georgia Bar No. 432328
                               HALL & LAMPROS, LLP
                               400 Galleria Parkway, Suite 1150
                               Atlanta, GA 30339
                               Telephone: (404) 876-8100
                               chall@hallandlampros.com
                               alampros@hallandlampros.com

                               W. Thomas Lacy
                               Georgia Bar No. 431032
                               LINDSEY & LACY, PC
                               200 Westpark Drive, Suite 280
                               Peachtree City, GA 30269
                               Telephone: 770-486-8445
                               tlacy@llptc.com

                               Bradley W. Pratt
                               Georgia Bar No. 586673
                               PRATT CLAY LLC
                               4401 Northside Parkway
                               Suite 520
                               Atlanta, GA 30327
                               Telephone: (404) 949-8118
                               bradley@prattclay.com

                               Scott Edelsberg, Esq. (pro hac vice to be filed)
                               David M. Sholl, Esq. (pro hac vice to be filed)
                               EDELSBERG LAW, PA
                               20900 NE 30th Ave., Suite 417


                                     23
Case 5:20-cv-00165-TES Document 1 Filed 04/29/20 Page 24 of 24




                         Aventura, FL 33180
                         Telephone: (305) 975-3320
                         scott@edelsberglaw.com
                         david@edelsberglaw.com

                         Andrew J. Shamis (pro hac vice to be filed)
                         SHAMIS & GENTILE, P.A.
                         14 NE 1st Ave., Suite 1205
                         Miami, FL 33132
                         Telephone: (305) 479-2299
                         Facsimile (786) 623-0915
                         efilings@shamisgentile.com

                         Rachel Dapeer (pro hac vice to be filed)
                         DAPEER LAW, P.A.
                         300 S. Biscayne Blvd, #2704
                         Miami, FL 33131
                         Telephone: 305-610-5223
                         rachel@dapeer.com

                         Edmund A. Normand (pro hac vice to be filed)
                         Jacob L. Phillips (pro hac vice to be filed)
                         NORMAND PLLC
                         Post Office Box 1400036
                         Orlando, FL 32814-0036
                         Telephone: (407) 603-6031
                         ed@ednormand.com
                         jacob.phillips@normandpllc.com

                         Attorneys for Plaintiffs




                                24
